DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5-8 are objected to because of the following informalities: 
As to claim 1, “Preparing a mold which of inner cavity corresponds to” should read “Preparing a mold wherein the inner cavity of the mold corresponds to”.  Appropriate correction is required.
As to claims 5, 6, 7 and 8, “wherein, in the curing the silicone foam” should read “wherein the curing of the silicone foam”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pressurized condition" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlisle (US 5658330).
As to claims 1 and 9, Carlisle et al. discloses a process for forming a breast prosthesis (see abstract). The process comprises providing a mold with an inner cavity that corresponds to the defective breast (see abstract, col. 3, lines 44-55), heating a mold to a temperature, injecting an uncured silicone into the mold and applying a vacuum (a pressurized condition) until the foam cures (see abstract); and removing the mold (see Example 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (US 5658330) as applied to claim 1 above in view of Eaton et al. (US 7058439).
The teachings of Carlisle as applied to claim 1 are as stated above.
Carlisle fail to teach the mold is formed by acquiring a photograph of the part of the human body that is to be removed to form a modeling shape and creating the mold to have an inner space based on the modeled shape as required by claim 2. 
Eaton et al. discloses a process for forming a breast implant by filling a mold with a polymerizable foaming composition. Eaton et al. states the mold is formed by forming a computer model of the prosthesis by scanning the patient and creating a mold having the inner space based on the shape (photograph, see abstract, col. 6, lines 60-65, col. 8, lines 17-24 and lines 59-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Carlisle to include creating the mold by taking photographs of the area of the patient that has to be removed as taught by Eaton et al. One would have been motivated to do so since both are directed to using molding in order to form a breast prosthesis where Eaton et al. states using the process provides a custom fit and natural appearance for the patient. 
As to claim 3, Eaton et al. states rapid prototyping can be used in order to form the mold (see col. 5, line 67 – col. 6, line 6). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (US 5658330) as applied to claim 1 above. 

The teachings of Carlisle as applied to claim 1 are as stated above. 
Carlisle discloses the composition can comprise a catalyst (see col. 3, line 12) but fails to teach the amount of hardener that is being used. 
The hardener (catalyst) determines the rate and degree at which the material is cured and is therefore a result effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the hardener in the claimed range through routine experimentation in order to optimize the hardening of the silicone material to form the desired prosthesis. 
Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (US 5658330) as applied to claim 1 above in view of Lee (KR 100961679B1).
The teachings of Carlisle as applied to claim 1 are as stated above. 
Carlisle fails to teach the claimed temperature, time and pressure required b claim 5. 
Lee discloses a process for forming an artificial implant formed of silicone rubber by injection molding. Lee states the pressure can be 3.6778 – 7.356 torr, a temperature of 100-120C and a time of 5 minutes (see translation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Carlisle to include the claimed process parameters as taught by Lee et al. One would have been motivated to do so since both are directed to forming silicone prosthesis through injection molding where Lee further teaches using the claimed parameters allows the prosthesis to have the adequate hardness without side effects and with improved quality. 
As to claim 6, 7 and 8, Carlisle fails to disclose controlling the pressure or time based upon elasticity or ductility as claimed. 
Lee teaches processing parameters can be adjusted based on the hardness of the silicone used and the desired texture (softness) of the desired implant. Lee discloses using high 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715